               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:20-cr-00062-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
KRISSY MARIE BIDDIX,            )
                                )
                   Defendant.   )
_______________________________ )

       THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Allow Rule 11 Hearing to be Conducted by Videoconference [Doc.

18].

       On August 4, 2020, the Defendant was charged in a Bill of Indictment

with one count of knowingly and intentionally possessing, with intent to

distribute, quantities of various controlled substances, in violation of 21

U.S.C. § 841(a)(1); one count of knowingly possessing a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A); and one count of knowingly possessing a firearm, knowing

she had previously been convicted of at least one crime punishable by

imprisonment for a term exceeding one year, in violation of 18 U.S.C. §

922(g)(1). [Doc. 1]. On September 9, 2020, Defendant’s initial appearance


       Case 1:20-cr-00062-MR-WCM Document 20 Filed 01/07/21 Page 1 of 4
was held, at which time the Magistrate Judge appointed counsel. On

September 14, 2020, Defendant’s arraignment was held, at which time the

Magistrate Judge calendared the case to the November 2, 2020 trial term.

On October 21, 2020, the Court continued the case to the January 4, 2021

trial term. [Doc. 11]. On December 15, 2020, the Government filed an

executed plea agreement and factual basis. [Docs. 16, 17]. On December

21, 2020, the Court continued the case to its current setting during the

March 1, 2021 trial term. [Doc. 19].

      The Defendant now seeks to have the Rule 11 Hearing in this matter

conducted by videoconference. [Doc. 18]. As grounds, counsel for the

Defendant states that the Defendant is presently detained in the Buncombe

County Jail where six (6) detention officers and one (1) detainee have tested

positive for COVID-19, with ten (10) officers quarantining based on close

contacts. [Id. at 2]. Counsel also states that the Defendant has not contracted

COVID-19 during her detention and that removing the Defendant for an in-

person Rule 11 Hearing would require that she spend approximately

fourteen (14) days in quarantine or solitary confinement upon her return, as

well as potentially require her permanent removal from the dorm where she

has been living safely. [Id. at 2-3]. Counsel for the Defendant further




                                       2

     Case 1:20-cr-00062-MR-WCM Document 20 Filed 01/07/21 Page 2 of 4
represents that the Defendant and the Government consent to the request

for the Rule 11 Hearing to be conducted by videoconference. [Id. at 3-4].

     In light of the public health considerations caused by the coronavirus

pandemic, as described in this Court’s Standings Orders, Case No. 3:20-mc-

00048-MR, the Court finds that the Defendant’s Rule 11 hearing “cannot be

conducted in person without seriously jeopardizing public health and safety.”

Coronavirus Aid, Relief, and Economic Security Act (CARES Act) Pub. L.

No. 116-136, 134 Stat. 281 (Mar. 27, 2020). The Court further finds, under

the unique circumstances of this case, that the Defendant’s Rule 11 hearing

“cannot be further delayed without serious harm to the interests of justice.”

Id. For these reasons, the Court concludes that conducting the Rule 11

hearing in this matter by videoconference is appropriate.

     Accordingly, for the reasons stated herein, and pursuant to the CARES

Act and this Court’s Standing Orders, Case No. 3:20-mc-00048-MR, the

Court therefore concludes that the Defendant’s Rule 11 Hearing may take

place by way of videoconference.




                                     3

     Case 1:20-cr-00062-MR-WCM Document 20 Filed 01/07/21 Page 3 of 4
     Accordingly, IT IS, THEREFORE, ORDERED that Defendant’s

Unopposed Motion to Allow Rule 11 Hearing to be Conducted by

Videoconference [Doc. 18] is GRANTED, and the above-captioned

Defendant’s Rule 11 Hearing is ALLOWED to be conducted by

videoconference.

     IT IS SO ORDERED.
                                Signed: January 7, 2021




                                      4

     Case 1:20-cr-00062-MR-WCM Document 20 Filed 01/07/21 Page 4 of 4
